              Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 1 of 76




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


       TRANSCEND SHIPPING SYSTEMS, LLC,
               Plaintiff,
                                                               Case No. 6:20-cv- 1195
                     v.
                                                               JURY TRIAL DEMANDED
       HAPAG-LLOYD AG AND
       HAPAG-LLOYD (AMERICA) LLC,
               Defendants.


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

            Transcend Shipping Systems, LLC (“Transcend”) hereby files this Original Complaint

     for Patent Infringement against Hapag-Lloyd AG and Hapag-Lloyd (America) LLC,

     (collectively “Defendants”), and alleges, upon information and belief, as follows:

                                             THE PARTIES

1.      Transcend is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm

        Beach, Florida 33401.

2.      Upon information and belief, Hapag-Lloyd AG is a corporation organized and existing under

        the laws of Germany with its principal office at Ballingdamm 25, D-20095 Hamburg,

        Germany.

3.      Upon information and belief, Hapag-Lloyd (America) LLC is a limited liability company

        organized and existing under the laws of the State of Delaware with its principal office at 399

        Hoes Lane, Piscataway, New Jersey 08854. Upon information and belief, Hapag-Lloyd
              Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 2 of 76




        (America) LLC also maintains an office in Texas at 11410 Greens Crossing, Suite 400,

        Houston, Texas 77067.

                                      JURISDICTION AND VENUE

4.      Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331, 1332, 1338, and 1367.

5.      The Court has personal jurisdiction under the Texas Long Arm Statute and the Due Process

        Clause of the U.S. Constitution over Defendants because they are present within or have

        minimum contacts within the State of Texas, including the Western District of Texas.

6.      Defendants have sought protection and benefit from the laws of the State of Texas;

        Defendants regularly conduct business within the State of Texas and within the Western

        District of Texas; and Plaintiff’s cause of action arises directly from Defendants’ business

        contacts and other activities in the State of Texas and in the Western District of Texas.




7.      More specifically, Defendants, directly and/or through intermediaries, ship, distribute, use,

        offer for sale, sell, and/or advertise products and services in the United States, the State of

        Texas, and the Western District of Texas including but not limited to the Accused




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 2
              Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 3 of 76




        Instrumentalities as detailed below. Upon information and belief, Defendants have

        committed patent infringement in the State of Texas and in the Western District of Texas.

        Defendants solicit and have solicited customers in the State of Texas and in the Western

        District of Texas. Defendants have paying customers, who are residents of the State of Texas

        and the Western District of Texas, who each use and have used the Defendants’ products and

        services in the State of Texas and in the Western District of Texas.

8.      Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

9.      Venue is also proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c)(3) because

        Defendant Hapag-Lloyd AG is not a resident of the United States and therefore may be sued

        in any judicial district.



                                              PATENTS-IN-SUIT

10.     Transcend Shipping Systems, LLC is the sole and exclusive owner, by assignment, of U.S.

        Patent Nos. 7,253,731 (“the ’731 Patent”); 7,482,920 (“the ’920 Patent”); 9,847,029 (“the

        ’029 Patent”); 10,181,109 (“the ’109 Patent”); and 10,796,268 (“the ’268 Patent”)

        (hereinafter collectively referred to as “the Transcend Patents”).

11.     The Transcend Patents are valid, enforceable, and were duly issued in full compliance with

        Title 35 of the United States Code.

12.     The Transcend Patents each include numerous claims defining distinct inventions.

13.     The priority date of each of the Transcend Patents is at least as early January 23, 2001. As of

        the priority date, the inventions as claimed were novel, non-obvious, unconventional, and

        non-routine.

14.     Plaintiff alleges infringement on the part of Defendants of each of the Transcend Patents.




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 4 of 76




15.   The ’731 Patent relates generally to an apparatus, including a shipment conveyance device,

      associated with a shipment, which is a shipping a container, pallet, or tote, a memory device,

      located at the shipment conveyance device, in which information regarding the shipment is

      stored, a global positioning device, located at the shipment conveyance device, which

      determines a position or location of the shipment conveyance device, a processing device

      which processes information regarding the shipment and/or shipment conveyance device in

      response to an occurrence of an event or in response to a request for information and

      generates a message containing information regarding the position or location of the

      shipment conveyance device and information regarding the occurrence of an event, a status

      of the shipment, a shipment temperature, or an impact or force on the shipment conveyance

      device, and a transmitter, located at the shipment conveyance device, which transmits the

      message to a communication device. See Abstract, ’731 Patent.

16.   The ’920 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, piece of luggage, or tote, a memory device located in,

      on, or at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device located in, on, or at, the shipment conveyance

      device which determines a position or location of the shipment conveyance device, a

      processing device which processes information regarding the shipment conveyance device in

      response to an occurrence of an event or a request for information and which generates a

      message containing information regarding the position or location of the shipment

      conveyance device and information regarding the occurrence of an event, a status of a

      shipment or transportation involving the shipment conveyance device, a temperature, or an

      impact or force on the shipment conveyance device, and a transmitter located in, on, or at, the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 4
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 5 of 76




      shipment conveyance device which transmits the message to a communication device. See

      Abstract, ’920 Patent.

17.   The ’029 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, or piece of luggage, a memory device located in, on, or

      at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device which determines a position or location of the

      shipment conveyance device, a processing device which processes information regarding the

      shipment conveyance device in response to an occurrence of an event or a request for

      information and which generates a message containing information regarding the position or

      location of the shipment conveyance device and information regarding the occurrence of an

      event, a status of a shipment or transportation involving the shipment conveyance device, a

      temperature, or an impact or force on the shipment conveyance device, and a transmitter

      located in, on, or at, the shipment conveyance device which transmits the message to a

      communication device. See Abstract, ’029 Patent.

18.   The ’109 Patent relates generally to an apparatus, including a shipment conveyance device,

      wherein the shipment conveyance device is a shipping container, pallet, or piece of luggage;

      a receiver; a global positioning device which is located in, on, or at, the shipment conveyance

      device and which determines a position or location of the shipment conveyance device; a

      processor which generates a message in response to an occurrence of an event or in response

      to a request for information regarding the shipment conveyance device, wherein the request

      for information is automatically received by the receiver, wherein the message contains

      information regarding a position or location of the shipment conveyance device; and a

      transmitter which is located in, on, or at, the shipment conveyance device and which




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 6 of 76




      transmits the message to a communication device associated with an owner of the shipment

      conveyance device or an individual authorized to receive the message. See Abstract, ’109

      Patent.

19.   The ’268 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, a pallet, or a piece of luggage; a global positioning device,

      located in, on, or at, the shipment conveyance device, which determines a position or location

      of the shipment conveyance device; a processor which generates a message in response to an

      occurrence of an event or in response to a request for information regarding the shipment

      conveyance device which request is automatically received by a receiver, and which message

      contains information regarding a shipment of the shipment conveyance device; and a

      transmitter, located in, on, or at, the shipment conveyance device, which transmits the

      message to a communication device associated with an owner of the shipment conveyance

      device or an individual authorized to receive the message. See Abstract, ’268 Patent.

20.   The claims of the Transcend Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Transcend Patents are

      ubiquitous now (and, as a result, are widely infringed), the specific combinations of

      elements, as recited in the claims, was not conventional or routine at the time of the

      invention.

21.   The ’731 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’731 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.13, 340/568.1 and 340/572.1.

22.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 6
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 7 of 76




   references found during the searches: (i) US 3,669,288, 06/1972, Young; (ii) US 5,317,323,

   05/1994, Kennedy et al.; (iii) “Envirokare announces letter of intent with Electroship . . .” 2

   page Envirokare press release dated Jul. 25, 2000”; (iv) US 5,825,283, 10/1998, Camhi; (v)

   US 6,044,990, 04/2000, Palmeri; (vi) US 6,464,142, 10/2002, Denenberg et al.; (vii) US

   2002/0017996, 02/2002, Niemiec; (viii) FR 2816434, 05/2002, Touzet; (ix) US 5,877,707,

   03/1999, Kowalick; (x) US 5,917,405, 06/1999, Joao; (xi) US 5,917,434, 06/1999, Murphy;

   (xii) US 6,046,678, 04/2000, Wilk; (xiii) US 6,148,291, 11/2000, Radican; (xiv) US

   6,281,797, 08/2001, Forster et al.; (xv) US 6,292,828, 09/2001, Williams; (xvi) US

   6,332,098, 12/2001, Ross et al.; (xviii) US 6,474,927, 11/2002, McAdams et al.; (xix) US

   6,542,076, 04/2003, Joao; (xx) US 6,542,077, 04/2003, Joao; (xxi) US 6,549,130, 04/2003,

   Joao; (xxii) US 6,587,046, 07/2003, Joao; (xxiii) US 6,610,954, 08/2003, Takizawa; (xxiv)

   US 6,844,473, 01/2005, Quinlin et al.; (xxv) US 2002/0016655, 02/2002, Joao; (xxvi) US

   2002/0049622, 04/2002, Lettich et al.; (xxvi) US 2002/0049622, 04/2002, Lettich et al.;

   (xxvii) US 2002/0116318, 08/2002, Thomas et al.; (xxviii) US 2002/0121969, 09/2002, Joao;

   (xxix) US 2002/0198774, 12/2002, Weirich; (xxx) US 2003/0009361, 01/2003, Hancock et

   al.; (xxxi) US 2003/0016130, 01/2003, Joao; (xxxii) US 2003/0067541, 04/2003, Joao;

   (xxxiii) US 2003/0071899, 04/2003, Joao; (xxxiv) US 2003/0084125, 05/2003, Nagda et al.;

   (xxxv) US 2003/0193404, 10/2003, Joao; (xxxvi) US 2003/0206102, 11/2003, Joao; (xxxvii)

   US 2004/0160319, 08/2004, Joao; (xxxviii) US 2004/0230601, 11/2004, Joao; (xxxix) US

   2005/0171835, 08/2005, Mook et al.; (xxxx) US 2005/0248444, 11/2005, Joao; (xxxxi)

   “Technology Executive . . . joins Envirokare as president and Director”, 2 page Envirokare

   press release dated Sep. 5, 2000; and (xxxxii) “Envirokare Tech Inc. announces additions to

   advisory board”, 3 page Envirokare press release dated Sep. 7, 2000.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 7
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 8 of 76




23.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’731 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

24.   The ’731 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

25.   The ’920 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’920 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.11, 340/568.1 and 340/572.1.

26.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,825,283, 10/1998, Camhi; (ii) US 6,046,678,

      04/2000, Wilk; (iii) US 6,148,291, 11/2000, Radican; (iv) US 6,323,782, 11/2001, Stephens

      et al.; (v) US 6,429,810, 08/2002, De Roche; (vi) US 6,610,954, 08/2003, Takizawa; (vii) US

      6,745,027, 06/2004, Twitchell, Jr.; and (viii) US 6,882,269, 04/2005, Moreno.

27.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 8
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 9 of 76




      States Patent Examiner allowed all of the claims of the ’920 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

28.   The ’920 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

29.   The ’029 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’029 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G08G 1/20, G01S 13/84, G06Q 10/08, G06Q

      10/087, G08B 1/08, G08G 1/202, G08G 1/205, H04W 4/02, and H04W 4/021.

30.   After conducting searches for prior art during the examination of the ’029 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,640,002, 06/1997, Ruppert et al.; (ii) US

      5,825,283, 10/1998, Camhi; (iii)     US 5,959,568, 09/1999, Woolley; (iv) US 6,046,678,

      04/2000, Wilk; (v) US 6,148,291, 11/2000, Radican; (vi) US 6,281,797, 08/2001, Forster et

      al.; (vii) US 6,304,856, 10/2001, Soga; (viii) US 6,356,802, 03/2002, Takehara; (ix) US

      6,411,891, 06/2002, Jones; (x) US 6,429,810, 08/2002, De Roche; (xi) US 6,610,954,

      08/2003, Takizawa; (xii) US 6,745,027, 06/2004, Twitchell, Jr.; (xiii) US 6,748,318,

      06/2004, Jones; (xix) US 6,859,722, 02/2005, Jones; (xx) US 6,882,269, 04/2005, Moreno;




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 9
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 10 of 76




      (xxi) US 6,904,359, 06/2005, Jones; (xxii) US 7,035,856, 04/2006, Morimoto; (xxiii) US

      7,085,775, 08/2006, Short et al.; (xxiv) US 7,212,829, 05/2007, Lau et al.; (xxv) US

      2002/0046173, 04/2002, Kelly; (xxvi) US 2002/0061758, 05/2002, Zarlengo et al.; (xxvii)

      US 2002/0120475, 08/2002, Morimoto; and (xxviii) US 2002/0132855, 07/2003, Swan.

31.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’029 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

32.   The ’029 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

33.   The ’109 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’109 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08, G06Q 10/083, G06Q 10/087,

      H04W 4/02, and H04W 4/021.

34.   After conducting searches for prior art during the examination of the ’109 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 7,035,856,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 10
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 11 of 76




      04/2006, Morimoto; (iii) US 7,212,829, 05/2007, Lau et al.; (iv) US 7,253,731, 08/2007,

      Joao; (v) US 9,847,029, 12/2017, Joao; and (vi) US 2002/0120475, 08/2002, Morimoto.

35.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’109 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

36.   The ’109 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

37.   The ’268 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’268 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08 and G06Q 10/083.

38.   After conducting searches for prior art during the examination of the ’268 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 6,148,291,

      1/2000, Radican; (iii) US 6,492,904, 12/2002, Richards; (iv) US 7,035,856, 04/2006,

      Morimoto; (v) US 10,181,109, 01/2019, Joao; and (vi) US 2002/0111819, 08/2002, Li.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 12 of 76




39.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’268 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

40.   The ’268 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

41.   The claims of the Transcend Patents were all properly issued, and are valid and enforceable

      for the respective terms of their statutory life through expiration, and are enforceable for

      purposes of seeking damages for past infringement even post-expiration. See, e.g., Genetics

      Institute, LLC v. Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir.

      2011) (“[A]n expired patent is not viewed as having ‘never existed.’ Much to the contrary, a

      patent does have value beyond its expiration date. For example, an expired patent may form

      the basis of an action for past damages subject to the six-year limitation under 35 U.S.C. §

      286”) (internal citations omitted).

42.   The expiration dates of the Transcend Patents are at least the following: the ’731 Patent

      expired on August 7, 2019 due to nonpayment of maintenance fees; the ’920 Patent expires

      no earlier than April 27, 2022; the ’029 Patent expires no earlier than November 1, 2023; the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 12
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 13 of 76




      ’109 Patent expires no earlier than January 22, 2022; and the ’268 Patent expires no earlier

      than January 22, 2022.



                                  ACCUSED INSTRUMENTALITIES

43.   Upon information and belief, Defendants sell, advertise, offer for sale, use, or otherwise

      provide smart containers including, but not limited, to Reefer Cargo, Dry Cargo and/or

      Special Cargo (each being a “shipment conveyance device”) for shipping and/or delivering

      goods, products, items, and/or other objects which are installed with Globe Tracker (GT)

      Communications       Units provided     by     Globe       Tracker   International      (“Accused

      Instrumentalities”) that infringe the Transcend Patents.

                                                 COUNT I

                               (Infringement of U.S. Patent No. 10,181,109)


44.   Plaintiff incorporates the above paragraphs by reference.

45.   Defendants have been on actual notice of the ’109 Patent at least as early as the date it

      received service of this Original Complaint.

46.   On information and belief, Defendants own and control the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

47.   Upon information and belief, Defendants have directly infringed and continues to directly

      infringe at least claims 1, 8, 10, 13 and 14 of the ’109 Patent by making, using, importing,

      selling, and/or, offering for sale the Accused Instrumentalities.

48.   Defendants, with knowledge of the ’109 Patent, also infringe at least claims 1, 8, 10, 13 and

      14 of the ’109 Patent by inducing others to infringe the ’109 Patent.                In particular,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 13
             Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 14 of 76




        Defendants intend to induce its customers to infringe the ’109 Patent by encouraging its

        customers to use the Accused Instrumentalities in a manner that results in infringement.

49.     Defendants also induce others, including its customers, to infringe at least claims 1, 8, 10, 13

        and 14 of the ’109 Patent by providing technical support for the use of the Accused

        Instrumentalities.

50.     Upon information and belief, Defendants make, use, sell and offer for sale an apparatus,

        comprising, a shipment conveyance device, wherein the shipment conveyance device is a

        shipping container, a pallet, or a piece of luggage. For example, Defendants provide smart

        containers including but not limited to Reefer Cargo, Dry Cargo and/or Special Cargo (each

        being a “shipment conveyance device”) for shipping and/or delivering goods, products,

        items, and/or other objects which are installed with Globe Tracker (GT) Communications

        Units provided by Globe Tracker International.          See Figures 1-9 below, which are

        screenshots of webpages found on the website www.hapag-lloyd.com.




                                                 Figure 11

  1
      Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/products.html


  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 14
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 15 of 76




                                            Figure 22




                                            Figure 33


2
    Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/products.html
3
    Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/products.html


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 15
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 16 of 76




                                            Figure 44




                                            Figure 55

4
    Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/products.html
5
  Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/products/us-
flag/bydeparture.html#from=north_america&to


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 16
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 17 of 76




                                        Figure 66




6
 Source, as visited on December 10, 2020: https://www.globetracker.com/we-are-honoured-to-
have-been-chosen-by-hapag-lloyd/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 17
       Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 18 of 76




                                       Figure 77




7
  Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/content/dam/website/downloads/press_and_media/publications/PR_HapagLloydLIVE
_EN.pdf, Page 2


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 18
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 19 of 76




                                          Figure 88




8
  Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/products/cargo/dg/safety-first.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               PAGE | 19
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 20 of 76




                                              Figure 99

51.   Upon information and belief, Defendants provide a global positioning device, wherein the

      global positioning device is located in, on, or at, the shipment conveyance device, and further

      wherein the global positioning device determines a position or location of the shipment

      conveyance device. For example, Defendants provide a pre-installed Globe Tracker (GT)

      Communications Unit (“memory device”) for real time GPS location. Defendant’s customers

      accesses “Hapag-Lloyd LIVE” application and/or portal for real time container monitoring.

  9
    Source, as visited on December 10, 2020: https://www.hapag-
  lloyd.com/en/products/fleet/container.html

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 20
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 21 of 76




     The smart containers are installed with subscription tracking services provided by Globe

     Tracker International for asset tracking, monitoring and/or remote management. The smart

     containers are fitted with GT Sense Device i.e. GT Communications Unit and GT Wireless

     Peripheral devices. GT Communications Unit includes a GPS geo-spatial positioning device

     (“global positioning device”) to determine a position or location of the smart container (See

     Figure 6 above). See Figures 10-17 below, which are screenshots of webpages found on

     www.hapag-lloyd.com.




                                            Figure 1010


10
   Source, as visited on December 9, 2020: https://www.hapag-
lloyd.com/en/products/cargo/reefer/hapag-lloyd-live.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 21
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 22 of 76




                                          Figure 1111




11
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/products/cargo/reefer/overview-reefer.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               PAGE | 22
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 23 of 76




                                          Figure 1212




12
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/press/releases/2019/06/customised-supply-chain-monitoring--introducing--hapag-
lloyd-liv.html



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 23
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 24 of 76




                                          Figure 1313




13
  Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/online-
business/olb-user-guide/booking/routing-schedule.html


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 24
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 25 of 76




                                          Figure 1414




14
  Source, as visited on December 10, 2020: https://www.hapag-lloyd.com/en/online-
business/olb-user-guide/booking/routing-schedule.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 25
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 26 of 76




                                             Figure 1515




15
     Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 26
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 27 of 76




                                             Figure 1616




16
     Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 27
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 28 of 76




                                               Figure 1717

52.    Upon information and belief, Defendants provides a processor, wherein the processor

       generates a message in response to an occurrence of the event or in response to a request for

       information regarding the shipment conveyance device, wherein the request for information

       is automatically received by the receiver, wherein the message contains information

       regarding a position or location of the shipment conveyance device. For example, the GT

       Communications Unit (includes a processor) integrated with GT Wireless Peripherals

       measures information related to smart container including one or more of, but not limited to,

       door, humidity, light, vibration, temperature, shock, motion, buzzer and jamming

  17
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 28
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 29 of 76




   experienced by the smart container and therefore, processes information regarding the

   shipment conveyance device. For example, the GT Communication Unit integrated with GT

   Wireless Peripherals detects an event including one or more of, but not limited to, tampering

   of cargo, jamming, deviation in temperature, load-loss, theft, delay, deviation in planned

   route, cargo impact, shock and damage and in response to the detected event, sends alerts

   (“message”) containing information about the event to the customers of Defendants. For

   example, Defendants utilize GT Sense Platform and/or “Hapag-Lloyd LIVE” to provide its

   customers a dashboard/portal where its customers track their shipments and view information

   and alerts (“message”) regarding the shipment as well as the shipment conveyance device,

   and therefore, provides a message in response to the occurrence of an event or in response to

   a request for information regarding the shipment conveyance device. A processor is

   necessarily required to provide such functionality and information (See Figures 6, 10, 13 and

   14 above). See also Figures 18-22 below, which are screenshots of webpages found on

   www.hapag-lloyd.com.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 29
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 30 of 76




                                         Figure 1818




                                           Figure 1919

18
   Source, as visited on December 9, 2020: https://www.hapag-
lloyd.com/en/products/cargo/reefer/hapag-lloyd-live.html


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               PAGE | 30
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 31 of 76




                                             Figure 2020




19
     Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/


20
     Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 31
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 32 of 76




                                             Figure 2121




21
     Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 32
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 33 of 76




                                               Figure 2222

53.    Upon information and belief, Defendants provide a transmitter, wherein the transmitter is

       located in, on, or at, the shipment conveyance device, and further wherein the transmitter

       transmits the message to a communication device associated with an owner of the shipment

       conveyance device, a receiver of the shipment conveyance device, or an individual

       authorized to receive the message. For example, the GT Communications Unit, integrated


  22
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 33
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 34 of 76




      with GT Wireless Peripherals, is located inside the smart container (“shipment conveyance

      device”) and relays information in order to display information regarding the shipment

      conveyance device and alerts (“message”) onto a dashboard/portal used by Hapag-Lloyd’s

      customers. Therefore, the GT Communication Unit comprises a transmitter for transmitting a

      message to a communication device associated with at least an owner or a receiver of the

      shipment conveyance device (See Figures 12 and 19-22 above).

54.   Upon information and belief, Defendants provide a sensor, wherein the sensor monitors or

      measures a temperature during a shipment or a transportation of the shipment conveyance

      device, a shock exerted on the shipment conveyance device, an impact exerted on the

      shipment conveyance device, or a force exerted on the shipment conveyance device. For

      example, the GT Communications Unit is integrated with GT Wireless Peripherals which

      include at least one or more of, but not limited to, a vibration sensor, temperature sensor,

      shock sensor, motion sensor and tamper sensor for measuring at least one or more of, but not

      limited to, temperature, shock, impact, motion and tampering experienced by the smart

      container during transportation. Therefore, the GT Communications Unit integrated with GT

      Wireless Peripherals comprises sensors that monitor and measure at least one or more of, but

      not limited to, temperature, shock, impact and force experienced by the shipment conveyance

      device. See Figures 23-28 below, which are screenshots of webpages found on www.hapag-

      lloyd.com.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 34
       Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 35 of 76




                                       Figure 2323




23
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/content/dam/website/downloads/pdf/16228_Reefer_Broschure_Keep_cool_We_Care_
update_WEB.pdf, Page 5


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 35
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 36 of 76




                                        Figure 2424




24
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/content/dam/website/downloads/pdf/17038_Update_Container_Specification_engl_sR
GB.pdf, Page 46


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 36
       Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 37 of 76




                                       Figure 2525




25
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/content/dam/website/downloads/pdf/16228_Reefer_Broschure_Keep_cool_We_Care_
update_WEB.pdf, Page 4

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 37
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 38 of 76




                                          Figure 2626




                                          Figure 2727

26
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/press/releases/2019/06/customised-supply-chain-monitoring--introducing--hapag-
lloyd-liv.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 38
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 39 of 76




                                                Figure 2828

55.    Upon information and belief, Defendants also provide a message which contains information

       regarding a temperature during the shipment or the transportation, a change in a shipment or

       transportation temperature, or an impact or force exerted on the shipment conveyance device.

       For example, the GT Communications Unit, integrated with GT Wireless Peripherals and

       located inside smart container, transmits alerts (“message”) related to temperature excursions

       to a dashboard/portal used by Hapag-Lloyd’s customers. Therefore, the message contains
  27
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/
  28
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 39
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 40 of 76




      information regarding at least one of temperature of shipment and a change in shipment

      temperature. Further, the GT Communication Unit, integrated with GT Wireless Peripherals

      and located inside the smart container, measures information including, but not limited to,

      shock, motion, tamper and vibration experienced by the smart container. Therefore, the

      message contains information regarding an impact or force exerted on the shipment

      conveyance device (See Figures 24 and 26-28 above).



56.   Upon information and belief, Defendants further provide an apparatus wherein the event is a

      detection of a deviation from a pre-determined shipment or transportation route associated

      with a shipment or a transportation of or involving the shipment conveyance device. For

      example, the smart containers are fitted with GT Communications Unit which includes a

      GPS geo-spatial positioning device to determine a geo-fencing parameter, position/location

      and/or deviations in route (“transportation route associated with a shipment”) of the smart

      container. For example, the GT Communications Unit integrated with GT Wireless

      Peripherals stores geofencing parameters allowing Hapag-Lloyd and/or the customer to

      receive alerts if the smart container deviates from the planned route. Therefore, GT

      Communication Unit integrated with GT Wireless Peripherals detects events related to

      deviation from a pre-determined transportation route (See Figures and 15 above). See Also

      Figures 29 and 30 below, which are screenshots of webpages found on www.hapag-

      lloyd.com.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 40
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 41 of 76




                                          Figure 2929




29
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/press/releases/2019/06/customised-supply-chain-monitoring--introducing--hapag-
lloyd-liv.html




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 41
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 42 of 76




                                               Figure 3030

57.    Upon information and belief, Defendants further provide an apparatus wherein the processor

       detects an occurrence giving rise to an insurance claim regarding the shipment conveyance

       device, and further wherein the message includes insurance claim information. For example,

       the GT Communication Unit, integrated with GT Wireless Peripherals, transmits alerts

       related to events including one or more of, but not limited to, tampering of cargo, jamming,

       deviation in temperature, load-loss, theft, delay, deviation in planned route, cargo impact,


  30
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 42
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 43 of 76




     shock and damage experienced by the shipment. Further, the GT Communication Unit

     notifies Defendants’ customer when a cargo is damaged during transport. Based on the

     notification (“message”), Defendants’ customers assess their loss and file an insurance claim

     accordingly. Therefore, the GT Communication Unit integrated with GT Wireless

     Peripherals detects occurrences giving rise to an insurance claim regarding the shipment

     conveyance device and transmits messages including insurance claim information. Upon

     information and belief, Defendants provide the feature of filing an insurance claim to its

     customers in the USA. See Figures 31 and 32 below, which are screenshots of webpages

     found on www.hapag-lloyd.com.




                                             Figure 3131


31
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/en/landingpage/cargo-insurance.html

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 43
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 44 of 76




                                                  Figure 3232

58.    To the extent Defendants continue, and have continued, their infringing activities noted

       above in an infringing manner post-notice of the ’109 Patent, such infringement is

       necessarily willful and deliberate.

59.    On information and belief, Defendants have a policy or practice of not reviewing the patents

       of others. Further on information and belief, Defendants instruct its employees to not review

       the patents of others for clearance or to assess infringement thereof. As such, Defendants

       have been willfully blind to the patent rights of Plaintiff.




  32
     Source, as visited on December 10, 2020: https://www.hapag-
  lloyd.com/en/landingpage/cargo-insurance.html




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 44
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 45 of 76




60.   Each of Defendants’ aforesaid activities has been without authority and/or license from

      Plaintiff.

                                                COUNT II

                              (Infringement of U.S. Patent No. 9,847,029)

61.   Plaintiff incorporates the above paragraphs by reference.

62.   Defendants have been on actual notice of the ’029 Patent at least as early as the date it

      received service of this Original Complaint.

63.   On information and belief, Defendants own and control the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

64.   Upon information and belief, Defendants have directly infringed and continues to directly

      infringe at least Claims 2, 12, 15, 18 and 19 of the ’029 Patent by making, using, importing,

      selling, and/or, offering for sale the Accused Instrumentalities.

65.   Defendants, with knowledge of the ’029 Patent, also infringe at least Claims 2, 12, 15, 18 and

      19 of the ’029 Patent by inducing others to infringe the ’029 Patent.           In particular,

      Defendants intend to induce its customers to infringe the ’029 Patent by encouraging its

      customers to use the Accused Instrumentalities in a manner that results in infringement.

66.   Defendants also induce others, including its customers, to infringe at least Claims 2, 12, 15,

      18 and 19 of the ’029 Patent by providing technical support for the use of the Accused

      Instrumentalities.

67.   As described above (see ¶ 50), and upon information and belief, Defendants make, use, sell

      and offer for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a smart container, a pallet, or a piece of luggage. For

      example, Defendants provide smart containers including but not limited to Reefer Cargo, Dry




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 45
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 46 of 76




      Cargo and/or Special Cargo (each being a “shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with Globe

      Tracker (GT) Communications Units provided by Globe Tracker International.

68.   As described above (see ¶ 51), and upon information and belief, Defendants provide a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, Defendants provide a pre-

      installed Globe Tracker (GT) Communications Unit (“memory device”) for real time GPS

      location. Defendant’s customers accesses “Hapag-Lloyd LIVE” application and/or portal for

      real time container monitoring. The smart containers are installed with subscription tracking

      services provided by Globe Tracker International for asset tracking, monitoring and/or

      remote management. The smart containers are fitted with GT Sense Device i.e. GT

      Communications Unit and GT Wireless Peripheral devices. GT Communications Unit

      includes a GPS geo-spatial positioning device (“global positioning device”) to determine a

      position or location of the smart container.

69.   As described above (see ¶ 52), and upon information and belief, Defendants also provide a

      processor, wherein the processor processes information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information

      regarding the shipment conveyance device, and further wherein the processor generates a

      message in response to the occurrence of the event or in response to the request for

      information regarding the shipment conveyance device.                For example, the GT

      Communications Unit (includes a processor) integrated with GT Wireless Peripherals

      measures information related to smart container including one or more of, but not limited to,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 46
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 47 of 76




      door, humidity, light, vibration, temperature, shock, motion, buzzer and jamming

      experienced by the smart container and therefore, processes information regarding the

      shipment conveyance device. For example, the GT Communication Unit integrated with GT

      Wireless Peripherals detects an event including one or more of, but not limited to, tampering

      of cargo, jamming, deviation in temperature, load-loss, theft, delay, deviation in planned

      route, cargo impact, shock and damage and in response to the detected event, sends alerts

      (“message”) containing information about the event to the customers of Defendants. For

      example, Defendants utilize GT Sense Platform and/or “Hapag-Lloyd LIVE” to provide its

      customers a dashboard/portal where its customers track their shipments and view information

      and alerts (“message”) regarding the shipment as well as the shipment conveyance device,

      and therefore, provides a message in response to the occurrence of an event or in response to

      a request for information regarding the shipment conveyance device. A processor is

      necessarily required to provide such functionality and information.

70.   As described above (see ¶ 53), and upon information and belief, Defendants provide a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      and further wherein the transmitter transmits the message to a communication device

      associated with an owner of the shipment conveyance device, a receiver of the shipment

      conveyance device, or an individual authorized to receive the message. For example, the GT

      Communications Unit, integrated with GT Wireless Peripherals, is located inside the smart

      container (“shipment conveyance device”) and relays information in order to display

      information regarding the shipment conveyance device and alerts (“message”) onto a

      dashboard/portal used by Hapag-Lloyd’s customers. Therefore, the GT Communication Unit




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 47
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 48 of 76




      comprises a transmitter for transmitting a message to a communication device associated

      with at least an owner or a receiver of the shipment conveyance device.

71.   As described above (see ¶ 54), and upon information and belief, Defendant provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, the GT Communications Unit is integrated with GT

      Wireless Peripherals which include at least one or more of, but not limited to, a vibration

      sensor, temperature sensor, shock sensor, motion sensor and tamper sensor for measuring at

      least one or more of, but not limited to, temperature, shock, impact, motion and tampering

      experienced by the smart container during transportation. Therefore, the GT Communications

      Unit integrated with GT Wireless Peripherals comprises sensors that monitor and measure at

      least one or more of, but not limited to, temperature, shock, impact and force experienced by

      the shipment conveyance device.

72.   As described above (see ¶ 55), and upon information and belief, Defendants also provide a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, the GT Communications Unit,

      integrated with GT Wireless Peripherals and located inside smart container, transmits alerts

      (“message”) related to temperature excursions to a dashboard/portal used by Hapag-Lloyd’s

      customers. Therefore, the message contains information regarding at least one of temperature

      of shipment and a change in shipment temperature. Further, the GT Communication Unit,

      integrated with GT Wireless Peripherals and located inside the smart container, measures




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 48
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 49 of 76




      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the smart container. Therefore, the message contains information regarding an impact or

      force exerted on the shipment conveyance device.

73.   As described above (see ¶ 56), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of a deviation from a pre-determined shipment

      or transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device.           For example, the smart containers are fitted with GT

      Communications Unit which includes a GPS geo-spatial positioning device to determine a

      geo-fencing parameter, position/location and/or deviations in route (“transportation route

      associated with a shipment”) of the smart container. For example, the GT Communications

      Unit integrated with GT Wireless Peripherals stores geofencing parameters allowing Hapag-

      Lloyd and/or the customer to receive alerts if the smart container deviates from the planned

      route. Therefore, GT Communication Unit integrated with GT Wireless Peripherals detects

      events related to deviation from a pre-determined transportation route.

74.   To the extent Defendants continue, and have continued, their infringing activities noted

      above in an infringing manner post-notice of the ’029 Patent, such infringement is

      necessarily willful and deliberate.

75.   On information and belief, Defendants have a policy or practice of not reviewing the patents

      of others. Further on information and belief, Defendants instruct its employees to not review

      the patents of others for clearance or to assess infringement thereof. As such, Defendants

      have been willfully blind to the patent rights of Plaintiff.

76.   Each of Defendants’ aforesaid activities has been without authority and/or license from

      Plaintiff.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 49
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 50 of 76




                                               COUNT III

                              (Infringement of U.S. Patent No. 7,482,920)

77.   Plaintiff incorporates the above paragraphs by reference.

78.   Defendants have been on actual notice of the ’920 Patent at least as early as the date it

      received service of this Original Complaint.

79.   On information and belief, Defendants own and control the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

80.   Upon information and belief, Defendants have directly infringed and continue to directly

      infringe at least Claims 1, 5, 9, 11, 12, 14 and 16 of the ’920 Patent by making, using,

      importing, selling, and/or, offering for sale the Accused Instrumentalities.

81.   Defendants, with knowledge of the ’920 Patent, also infringe at least Claims 1, 5, 9, 11, 12,

      14 and 16 of the ’920 Patent by inducing others to infringe the ’920 Patent. In particular,

      Defendants intend to induce its customers to infringe the ’920 Patent by encouraging its

      customers to use the Accused Instrumentalities in a manner that results in infringement.

82.   Defendants also induce others, including its customers, to infringe at least Claims 1, 5, 9, 11,

      12, 14 and 16 of the ’920 Patent by providing technical support for the use of the Accused

      Instrumentalities.

83.   As described above (see ¶ 50), and upon information and belief, Defendants make, use, sell

      and offer for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a shipping container, a pallet, or a piece of luggage. For

      example, Defendants provide smart containers including but not limited to Reefer Cargo, Dry

      Cargo and/or Special Cargo (each being a “shipment conveyance device”) for shipping




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 50
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 51 of 76




      and/or delivering goods, products, items, and/or other objects which are installed with Globe

      Tracker (GT) Communications Units provided by Globe Tracker International.

84.   Upon information and belief, Defendants provide a memory device, wherein the memory

      device is located in, on, or at, the shipment conveyance device, wherein the memory device

      stores information regarding a description of a good, product, or item, being shipped or

      transported via or which is contained in or on the shipment conveyance device, and

      origination information, sender information, shipper information, destination information,

      receiver information, handling instruction information, delivery instruction information,

      invoice information, packing slip information, delivery time information, or payment

      instruction information, regarding the shipment conveyance device. For example, Hapag-

      Lloyd provides a pre-installed Globe Tracker (GT) Communications Unit (“memory device”)

      for real time GPS location, temperature information and/or power-off alerts. The real time

      container monitoring is accessed by Defendants’ customers on “Hapag-Lloyd LIVE”

      application and/or portal provided by Globe Tracker. Defendants’ containers are fitted with

      the GT Communications Unit (provided as GT Sense Device by Globe Tracker

      Technologies) integrated with GT Wireless Peripheral devices (GT Wireless sensor nodes

      such as temperature sensor, door sensor, tamper sensor, vibration sensor, motion sensor,

      shock sensor, etc.). For example, the GT Communications Unit integrated with GT Wireless

      Peripherals stores at least an identification of Defendants (since it communicates position of

      the container and measurements from the sensors including but not limited to door sensor,

      humidity sensor, light sensor, vibration sensor, temperature sensor, shock sensor, motion

      sensor, tamper sensor and jamming sensor to Defendants’ server), and therefore stores at

      least one or more of origination information, sender information, and shipper information




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 51
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 52 of 76




   regarding the shipment conveyance device. For example, the GT Communications Unit

   integrated with GT Wireless Peripherals stores at least an identification of Defendants’

   container (since it communicates position of the container and measurements from the

   sensors including but not limited to door sensor, humidity sensor, light sensor, vibration

   sensor, temperature sensor, shock sensor, motion sensor, tamper sensor and jamming sensor

   to Defendants’ server), and therefore stores at least one or more of origination information,

   sender information, and shipper information regarding the shipment conveyance device. For

   example, the GT Communications Unit integrated with GT Wireless Peripherals stores at

   least an identification of Defendants’ customer (since it communicates position of the

   container and measurements from the sensors including but not limited to door sensor,

   humidity sensor, light sensor, vibration sensor, temperature sensor, shock sensor, motion

   sensor, tamper sensor and jamming sensor to Defendants’ server and Defendants (who may

   have multiple customers availing Defendants’ services at any given time) correlates the

   information to the particular customer in order to provide updates to the customer), and

   therefore stores at least one or more of origination information, sender information, shipper

   information, destination information and receiver information regarding the shipment

   conveyance device. For example, the GT Communications Unit integrated with GT Wireless

   Peripherals stores at least a description of a good, product, or item, being shipped via the

   shipment conveyance device, because it identifies the position/location and sends the

   measurements from sensors including but not limited to door sensor, humidity sensor, light

   sensor, vibration sensor, temperature sensor, shock sensor, motion sensor, tamper sensor and

   jamming sensor, of each individual shipment to Defendants’ server and/or Defendants/

   customer (who may have multiple shipments in transit at a given time). For example, the GT




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 52
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 53 of 76




   Communications Unit integrated with GT Wireless Peripherals stores measurements from

   one or more of door sensor, humidity sensor, light sensor, vibration sensor, temperature

   sensor, shock sensor, motion sensor, tamper sensor and jamming sensor, and therefore stores

   a description of a good, product, or item, being shipped via the shipment conveyance device.

   Further, the GT Communications Unit integrated with GT Wireless Peripherals stores

   geofencing parameters allowing Defendants and/or the customer to receive alerts if the

   shipment deviates from the planned route. Therefore, GT Communications Unit integrated

   with GT Wireless Peripherals stores at least destination information regarding the shipment

   conveyance device. Further, the GT Communications Unit integrated with GT Wireless

   Peripherals stores measurements and alerts regarding tampering, shocks, vibrations,

   temperature, gases and other handling parameters – and therefore stores at least handling

   instruction information for the shipment conveyance device. See Figures 6, 7, 10, 11, 13-16,

   20 and 23-26 above. See also Figures 33 and 34 below, which are screenshots of webpages

   found on www.hapag-lloyd.com.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 53
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 54 of 76




                                        Figure 3333




33
   Source, as visited on December 10, 2020: https://www.hapag-
lloyd.com/content/dam/website/downloads/pdf/17038_Update_Container_Specification_engl_sR
GB.pdf, Page 44




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 54
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 55 of 76




                                                 Figure 3434

85.    As described above (see ¶ 51), and upon information and belief, Defendants provide a global

       positioning device, wherein the global positioning device is located in, on, or at, the shipment

       conveyance device, and further wherein the global positioning device determines a position

       or location of the shipment conveyance device. For example, Defendants provide a pre-

       installed Globe Tracker (GT) Communications Unit (“memory device”) for real time GPS


  34
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 55
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 56 of 76




      location. Defendant’s customers accesses “Hapag-Lloyd LIVE” application and/or portal for

      real time container monitoring. The smart containers are installed with subscription tracking

      services provided by Globe Tracker International for asset tracking, monitoring and/or

      remote management. The smart containers are fitted with GT Sense Device i.e. GT

      Communications Unit and GT Wireless Peripheral devices. GT Communications Unit

      includes a GPS geo-spatial positioning device (“global positioning device”) to determine a

      position or location of the smart container.

86.   As described above (see ¶ 52), and upon information and belief, Defendants also provide a

      processing device, wherein the processing device processes information regarding the

      shipment conveyance device in response to an occurrence of an event or in response to a

      request for information regarding the shipment conveyance device, and further wherein the

      processor generates a message in response to the occurrence of the event or in response to the

      request for information regarding the shipment conveyance device. For example, the GT

      Communications Unit (includes a processor) integrated with GT Wireless Peripherals

      measures information related to smart container including one or more of, but not limited to,

      door, humidity, light, vibration, temperature, shock, motion, buzzer and jamming

      experienced by the smart container and therefore, processes information regarding the

      shipment conveyance device. For example, the GT Communication Unit integrated with GT

      Wireless Peripherals detects an event including one or more of, but not limited to, tampering

      of cargo, jamming, deviation in temperature, load-loss, theft, delay, deviation in planned

      route, cargo impact, shock and damage and in response to the detected event, sends alerts

      (“message”) containing information about the event to the customers of Defendants. For

      example, Defendants utilize GT Sense Platform and/or “Hapag-Lloyd LIVE” to provide its




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 56
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 57 of 76




      customers a dashboard/portal where its customers track their shipments and view information

      and alerts (“message”) regarding the shipment as well as the shipment conveyance device,

      and therefore, provides a message in response to the occurrence of an event or in response to

      a request for information regarding the shipment conveyance device. A processing device is

      necessarily required to provide such functionality and information.

87.   As described above (see ¶ 53), and upon information and belief, Defendants provide a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      and further wherein the transmitter transmits the message to a communication device

      associated with an owner of the shipment conveyance device, a receiver of the shipment

      conveyance device, or an individual authorized to receive the message. For example, the GT

      Communications Unit, integrated with GT Wireless Peripherals, is located inside the smart

      container (“shipment conveyance device”) and relays information in order to display

      information regarding the shipment conveyance device and alerts (“message”) onto a

      dashboard/portal used by Hapag-Lloyd’s customers. Therefore, the GT Communication Unit

      comprises a transmitter for transmitting a message to a communication device associated

      with at least an owner or a receiver of the shipment conveyance device.

88.   As described above (see ¶ 54), and upon information and belief, Defendants provide a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, the GT Communications Unit is integrated with GT

      Wireless Peripherals which include at least one or more of, but not limited to, a vibration

      sensor, temperature sensor, shock sensor, motion sensor and tamper sensor for measuring at




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 57
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 58 of 76




      least one or more of, but not limited to, temperature, shock, impact, motion and tampering

      experienced by the smart container during transportation. Therefore, the GT Communications

      Unit integrated with GT Wireless Peripherals comprises sensors that monitor and measure at

      least one or more of, but not limited to, temperature, shock, impact and force experienced by

      the shipment conveyance device.

89.   As described above (see ¶ 55), and upon information and belief, Defendants also provide a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, the GT Communications Unit,

      integrated with GT Wireless Peripherals and located inside smart container, transmits alerts

      (“message”) related to temperature excursions to a dashboard/portal used by Defendants’

      customers. Therefore, the message contains information regarding at least one of temperature

      of shipment and a change in shipment temperature. Further, the GT Communication Unit,

      integrated with GT Wireless Peripherals and located inside the smart container, measures

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the smart container. Therefore, the message contains information regarding an impact or

      force exerted on the shipment conveyance device.

90.   As described above (see ¶ 56), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of a deviation from a pre-determined shipment

      or transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device.       For example, the smart containers are fitted with GT

      Communications Unit which includes a GPS geo-spatial positioning device to determine a

      geo-fencing parameter, position/location and/or deviations in route (“transportation route




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 58
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 59 of 76




      associated with a shipment”) of the smart container. For example, the GT Communications

      Unit integrated with GT Wireless Peripherals stores geofencing parameters allowing Hapag-

      Lloyd and/or the customer to receive alerts if the smart container deviates from the planned

      route. Therefore, GT Communication Unit integrated with GT Wireless Peripherals detects

      events related to deviation from a pre-determined transportation route.

91.   Upon information and belief, Defendants further provide an apparatus wherein the event is a

      detection of a shipment or transportation temperature which deviates from a shipment or

      transportation temperature requirement. For example, the GT Communication Unit,

      integrated with GT Wireless Peripherals, transmits alerts related to temperature excursion

      inside a container to Defendants’ customers, and therefore, detects events including, but not

      limited to, deviation in shipment temperature (See Figures 23, 24 and 26 above). See also

      Figure 35 below, which is a screenshot of a webpage found on www.hapag-lloyd.com.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 59
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 60 of 76




                                               Figure 3535

92.    Upon information and belief, Defendants further provide an apparatus wherein the event is a

       detection of an impact experienced by the shipment conveyance device, a mishandling of the

       shipment conveyance device, a dropping of the shipment conveyance device, and an accident

       involving the shipment conveyance device. For example, the GT Communication Unit

       integrated with GT Wireless Peripherals detects an event including one or more of, but not

       limited to, tampering of cargo, jamming, deviation in temperature, load-loss, theft, delay,

       deviation in planned route, cargo impact, shock and damage experienced by the shipping

       container. Therefore, the GT Communication Unit integrated with GT Wireless Peripherals

  35
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 60
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 61 of 76




       detects events including at least one of an impact, a force, a mishandling, a dropping and an

       accident experienced by the shipment conveyance device. See Figure 36 below, which is a

       screenshot of a webpage found on www.hapag-lloyd.com.




                                               Figure 3636

93.    To the extent Defendants continue, and have continued, their infringing activities noted

       above in an infringing manner post-notice of the ’920 Patent, such infringement is

       necessarily willful and deliberate.

94.    On information and belief, Defendants have a policy or practice of not reviewing the patents

       of others. Further on information and belief, Defendants instruct its employees to not review


  36
       Source, as visited on December 10, 2020: https://www.globetracker.com/gt-sense-reefer/




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 61
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 62 of 76




      the patents of others for clearance or to assess infringement thereof. As such, Defendants

      have been willfully blind to the patent rights of Plaintiff.

95.   Each of Defendants’ aforesaid activities has been without authority and/or license from

      Plaintiff.

                                                 COUNT IV

                              (Infringement of U.S. Patent No. 10,796,268)

96.   Plaintiff incorporates the above paragraphs by reference.

97.   Defendants have been on actual notice of the ’268 Patent at least as early as the date it

      received service of this Original Complaint.

98.   On information and belief, Defendants own and control the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

99.   Upon information and belief, Defendants have directly infringed and continue to directly

      infringe at least Claims 1, 8 , 10 and 12 of the ’268 Patent by making, using, importing,

      selling, and/or, offering for sale the Accused Instrumentalities.

100. Defendants, with knowledge of the ’268 Patent, also infringe at least Claims 1, 8 , 10 and 12

      of the ’268 Patent by inducing others to infringe the ’268 Patent. In particular, Defendants

      intend to induce its customers to infringe the ’268 Patent by encouraging its customers to use

      the Accused Instrumentalities in a manner that results in infringement.

101. Defendants also induce others, including its customers, to infringe at least Claims 1, 8 , 10

      and 12 of the ’268 Patent by providing technical support for the use of the Accused

      Instrumentalities.

102. As described above (see ¶ 50), and upon information and belief, Defendants make, use, sell

      and offer for sale an apparatus, comprising, a shipment conveyance device, wherein the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 62
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 63 of 76




      shipment conveyance device is a shipping container, a pallet, or a piece of luggage. For

      example, Defendants provide smart containers including but not limited to Reefer Cargo, Dry

      Cargo and/or Special Cargo (each being a “shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with Globe

      Tracker (GT) Communications Units provided by Globe Tracker International.

103. As described above (see ¶ 51), and upon information and belief, Defendants provide a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. By way of example, Defendants provide a

      pre-installed Globe Tracker (GT) Communications Unit (“memory device”) for real time

      GPS location. Defendant’s customers accesses “Hapag-Lloyd LIVE” application and/or

      portal for real time container monitoring. The smart containers are installed with subscription

      tracking services provided by Globe Tracker International for asset tracking, monitoring

      and/or remote management. The smart containers are fitted with GT Sense Device i.e. GT

      Communications Unit and GT Wireless Peripheral devices. GT Communications Unit

      includes a GPS geo-spatial positioning device (“global positioning device”) to determine a

      position or location of the smart container.

104. As described above (see ¶ 52), and upon information and belief, Defendants also provide a

      processing device, wherein the processing device processes information regarding the

      shipment conveyance device in response to an occurrence of an event or in response to a

      request for information regarding the shipment conveyance device, and further wherein the

      processor generates a message in response to the occurrence of the event or in response to the

      request for information regarding the shipment conveyance device. For example, the GT




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 63
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 64 of 76




     Communications Unit (includes a processor) integrated with GT Wireless Peripherals

     measures information related to smart container including one or more of, but not limited to,

     door, humidity, light, vibration, temperature, shock, motion, buzzer and jamming

     experienced by the smart container and therefore, processes information regarding the

     shipment conveyance device. For example, the GT Communication Unit integrated with GT

     Wireless Peripherals detects an event including one or more of, but not limited to, tampering

     of cargo, jamming, deviation in temperature, load-loss, theft, delay, deviation in planned

     route, cargo impact, shock and damage and in response to the detected event, sends alerts

     (“message”) containing information about the event to the customers of Defendants. For

     example, Defendants utilize GT Sense Platform and/or “Hapag-Lloyd LIVE” to provide its

     customers a dashboard/portal where its customers track their shipments and view information

     and alerts (“message”) regarding the shipment as well as the shipment conveyance device,

     and therefore, provides a message in response to the occurrence of an event or in response to

     a request for information regarding the shipment conveyance device. A processing device is

     necessarily required to provide such functionality and information.

105. As described above (see ¶ 53), and upon information and belief, Defendants provide a

     transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

     and further wherein the transmitter transmits the message to a communication device

     associated with an owner of the shipment conveyance device, a receiver of the shipment

     conveyance device, or an individual authorized to receive the message. For example, the GT

     Communications Unit, integrated with GT Wireless Peripherals, is located inside the smart

     container (“shipment conveyance device”) and relays information in order to display

     information regarding the shipment conveyance device and alerts (“message”) onto a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 64
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 65 of 76




      dashboard/portal used by Hapag-Lloyd’s customers. Therefore, the GT Communication Unit

      comprises a transmitter for transmitting a message to a communication device associated

      with at least an owner or a receiver of the shipment conveyance device.

106. As described above (see ¶ 54), and upon information and belief, Defendants provide a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, the GT Communications Unit is integrated with GT

      Wireless Peripherals which include at least one or more of, but not limited to, a vibration

      sensor, temperature sensor, shock sensor, motion sensor and tamper sensor for measuring at

      least one or more of, but not limited to, temperature, shock, impact, motion and tampering

      experienced by the smart container during transportation. Therefore, the GT Communications

      Unit integrated with GT Wireless Peripherals comprises sensors that monitor and measure at

      least one or more of, but not limited to, temperature, shock, impact and force experienced by

      the shipment conveyance device.

107. As described above (see ¶ 55), and upon information and belief, Defendants also provide a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, the GT Communications Unit,

      integrated with GT Wireless Peripherals and located inside smart container, transmits alerts

      (“message”) related to temperature excursions to a dashboard/portal used by Hapag-Lloyd’s

      customers. Therefore, the message contains information regarding at least one of temperature

      of shipment and a change in shipment temperature. Further, the GT Communication Unit,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 65
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 66 of 76




      integrated with GT Wireless Peripherals and located inside the smart container, measures

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the smart container. Therefore, the message contains information regarding an impact or

      force exerted on the shipment conveyance device.

108. As described above (see ¶ 56), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of a deviation from a pre-determined shipment

      or transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device.           For example, the smart containers are fitted with GT

      Communications Unit which includes a GPS geo-spatial positioning device to determine a

      geo-fencing parameter, position/location and/or deviations in route (“transportation route

      associated with a shipment”) of the smart container. For example, the GT Communications

      Unit integrated with GT Wireless Peripherals stores geofencing parameters allowing Hapag-

      Lloyd and/or the customer to receive alerts if the smart container deviates from the planned

      route. Therefore, GT Communication Unit integrated with GT Wireless Peripherals detects

      events related to deviation from a pre-determined transportation route.

109. To the extent Defendants continue, and have continued, their infringing activities noted

      above in an infringing manner post-notice of the ’268 Patent, such infringement is

      necessarily willful and deliberate.

110. On information and belief, Defendants have a policy or practice of not reviewing the patents

      of others. Further on information and belief, Defendants instruct its employees to not review

      the patents of others for clearance or to assess infringement thereof. As such, Defendants

      have been willfully blind to the patent rights of Plaintiff.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 66
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 67 of 76




111. Each of Defendants’ aforesaid activities has been without authority and/or license from

      Plaintiff.

                                                COUNT V

                              (Infringement of U.S. Patent No. 7,253,731)

112. Plaintiff incorporates the above paragraphs by reference.

113. Defendants have been on actual notice of the ’731 Patent at least as early as the date it

      received service of this Original Complaint.

114. On information and belief, Defendants own and control the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

115. Upon information and belief, Defendants have directly infringed and continue to directly

      infringe at least Claims 1, 5, 9, 11, 12, 14 and 16 of the ’731 Patent by making, using,

      importing, selling, and/or, offering for sale the Accused Instrumentalities.

116. Defendants, with knowledge of the ’731 Patent, also infringe at least Claims 1, 5, 9, 11, 12,

      14 and 16 of the ’731 Patent by inducing others to infringe the ’731 Patent. In particular,

      Defendants intend to induce its customers to infringe the ’731 Patent by encouraging its

      customers to use the Accused Instrumentalities in a manner that results in infringement.

117. Defendants also induce others, including its customers, to infringe at least Claims 11, 5, 9,

      11, 12, 14 and 16 of the ’268 Patent by providing technical support for the use of the

      Accused Instrumentalities.

118. As described above (see ¶ 50), and upon information and belief, Defendants make, use, sell

      and offer for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a shipping container, a pallet, or a piece of luggage. For

      example, Defendants provide smart containers including but not limited to Reefer Cargo, Dry




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 67
          Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 68 of 76




     Cargo and/or Special Cargo (each being a “shipment conveyance device”) for shipping

     and/or delivering goods, products, items, and/or other objects which are installed with Globe

     Tracker (GT) Communications Units provided by Globe Tracker International.

119. As described above (see ¶ 84), and upon information and belief, Defendants provide a

     memory device, wherein the memory device is located in, on, or at, the shipment conveyance

     device, wherein the memory device stores information regarding a description of a good,

     product, or item, being shipped or transported via or which is contained in or on the shipment

     conveyance device, and origination information, sender information, shipper information,

     destination information, receiver information, handling instruction information, delivery

     instruction information, invoice information, packing slip information, delivery time

     information, or payment instruction information, regarding the shipment conveyance device.

     For example, Hapag-Lloyd provides a pre-installed Globe Tracker (GT) Communications

     Unit (“memory device”) for real time GPS location, temperature information and/or power-

     off alerts. The real time container monitoring is accessed by Defendants’ customers on

     “Hapag-Lloyd LIVE” application and/or portal provided by Globe Tracker. Defendants’

     containers are fitted with the GT Communications Unit (provided as GT Sense Device by

     Globe Tracker Technologies) integrated with GT Wireless Peripheral devices (GT Wireless

     sensor nodes such as temperature sensor, door sensor, tamper sensor, vibration sensor,

     motion sensor, shock sensor, etc.). For example, the GT Communications Unit integrated

     with GT Wireless Peripherals stores at least an identification of Defendants (since it

     communicates position of the container and measurements from the sensors including but not

     limited to door sensor, humidity sensor, light sensor, vibration sensor, temperature sensor,

     shock sensor, motion sensor, tamper sensor and jamming sensor to Defendants’ server), and




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 68
        Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 69 of 76




   therefore stores at least one or more of origination information, sender information, and

   shipper information regarding the shipment conveyance device. For example, the GT

   Communications Unit integrated with GT Wireless Peripherals stores at least an

   identification of Defendants’ container (since it communicates position of the container and

   measurements from the sensors including but not limited to door sensor, humidity sensor,

   light sensor, vibration sensor, temperature sensor, shock sensor, motion sensor, tamper sensor

   and jamming sensor to Defendants’ server), and therefore stores at least one or more of

   origination information, sender information, and shipper information regarding the shipment

   conveyance device. For example, the GT Communications Unit integrated with GT Wireless

   Peripherals stores at least an identification of Defendants’ customer (since it communicates

   position of the container and measurements from the sensors including but not limited to

   door sensor, humidity sensor, light sensor, vibration sensor, temperature sensor, shock

   sensor, motion sensor, tamper sensor and jamming sensor to Defendants’ server and

   Defendants (who may have multiple customers availing Defendants’ services at any given

   time) correlates the information to the particular customer in order to provide updates to the

   customer), and therefore stores at least one or more of origination information, sender

   information, shipper information, destination information and receiver information regarding

   the shipment conveyance device. For example, the GT Communications Unit integrated with

   GT Wireless Peripherals stores at least a description of a good, product, or item, being

   shipped via the shipment conveyance device, because it identifies the position/location and

   sends the measurements from sensors including but not limited to door sensor, humidity

   sensor, light sensor, vibration sensor, temperature sensor, shock sensor, motion sensor,

   tamper sensor and jamming sensor, of each individual shipment to Defendants’ server and/or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 69
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 70 of 76




      Defendants/ customer (who may have multiple shipments in transit at a given time). For

      example, the GT Communications Unit integrated with GT Wireless Peripherals stores

      measurements from one or more of door sensor, humidity sensor, light sensor, vibration

      sensor, temperature sensor, shock sensor, motion sensor, tamper sensor and jamming sensor,

      and therefore stores a description of a good, product, or item, being shipped via the shipment

      conveyance device. Further, the GT Communications Unit integrated with GT Wireless

      Peripherals stores geofencing parameters allowing Defendants and/or the customer to receive

      alerts if the shipment deviates from the planned route. Therefore, GT Communications Unit

      integrated with GT Wireless Peripherals stores at least destination information regarding the

      shipment conveyance device. Further, the GT Communications Unit integrated with GT

      Wireless Peripherals stores measurements and alerts regarding tampering, shocks, vibrations,

      temperature, gases and other handling parameters – and therefore stores at least handling

      instruction information for the shipment conveyance device.

120. As described above (see ¶ 51), and upon information and belief, Defendants provide a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, Defendants provide a pre-

      installed Globe Tracker (GT) Communications Unit (“memory device”) for real time GPS

      location. Defendant’s customers accesses “Hapag-Lloyd LIVE” application and/or portal for

      real time container monitoring. The smart containers are installed with subscription tracking

      services provided by Globe Tracker International for asset tracking, monitoring and/or

      remote management. The smart containers are fitted with GT Sense Device i.e. GT

      Communications Unit and GT Wireless Peripheral devices. GT Communications Unit




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 70
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 71 of 76




      includes a GPS geo-spatial positioning device (“global positioning device”) to determine a

      position or location of the smart container.

121. As described above (see ¶ 52), and upon information and belief, Defendants also provide a

      processing device, wherein the processing device processes information regarding the

      shipment conveyance device in response to an occurrence of an event or in response to a

      request for information regarding the shipment conveyance device, and further wherein the

      processor generates a message in response to the occurrence of the event or in response to the

      request for information regarding the shipment conveyance device. For example, the GT

      Communications Unit (includes a processor) integrated with GT Wireless Peripherals

      measures information related to smart container including one or more of, but not limited to,

      door, humidity, light, vibration, temperature, shock, motion, buzzer and jamming

      experienced by the smart container and therefore, processes information regarding the

      shipment conveyance device. For example, the GT Communication Unit integrated with GT

      Wireless Peripherals detects an event including one or more of, but not limited to, tampering

      of cargo, jamming, deviation in temperature, load-loss, theft, delay, deviation in planned

      route, cargo impact, shock and damage and in response to the detected event, sends alerts

      (“message”) containing information about the event to the customers of Defendants. For

      example, Defendants utilize GT Sense Platform and/or “Hapag-Lloyd LIVE” to provide its

      customers a dashboard/portal where its customers track their shipments and view information

      and alerts (“message”) regarding the shipment as well as the shipment conveyance device,

      and therefore, provides a message in response to the occurrence of an event or in response to

      a request for information regarding the shipment conveyance device. A processing device is

      necessarily required to provide such functionality and information.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 71
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 72 of 76




122. As described above (see ¶ 53), and upon information and belief, Defendants provide a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      and further wherein the transmitter transmits the message to a communication device

      associated with an owner of the shipment conveyance device, a receiver of the shipment

      conveyance device, or an individual authorized to receive the message. For example, the GT

      Communications Unit, integrated with GT Wireless Peripherals, is located inside the smart

      container (“shipment conveyance device”) and relays information in order to display

      information regarding the shipment conveyance device and alerts (“message”) onto a

      dashboard/portal used by Hapag-Lloyd’s customers. Therefore, the GT Communication Unit

      comprises a transmitter for transmitting a message to a communication device associated

      with at least an owner or a receiver of the shipment conveyance device.

123. As described above (see ¶ 54), and upon information and belief, Defendants provide a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, the GT Communications Unit is integrated with GT

      Wireless Peripherals which include at least one or more of, but not limited to, a vibration

      sensor, temperature sensor, shock sensor, motion sensor and tamper sensor for measuring at

      least one or more of, but not limited to, temperature, shock, impact, motion and tampering

      experienced by the smart container during transportation. Therefore, the GT Communications

      Unit integrated with GT Wireless Peripherals comprises sensors that monitor and measure at

      least one or more of, but not limited to, temperature, shock, impact and force experienced by

      the shipment conveyance device.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 72
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 73 of 76




124. As described above (see ¶ 55), and upon information and belief, Defendants also provide a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, the GT Communications Unit,

      integrated with GT Wireless Peripherals and located inside smart container, transmits alerts

      (“message”) related to temperature excursions to a dashboard/portal used by Hapag-Lloyd’s

      customers. Therefore, the message contains information regarding at least one of temperature

      of shipment and a change in shipment temperature. Further, the GT Communication Unit,

      integrated with GT Wireless Peripherals and located inside the smart container, measures

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the smart container. Therefore, the message contains information regarding an impact or

      force exerted on the shipment conveyance device.

125. As described above (see ¶ 56), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of a deviation from a pre-determined shipment

      or transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device.       For example, the smart containers are fitted with GT

      Communications Unit which includes a GPS geo-spatial positioning device to determine a

      geo-fencing parameter, position/location and/or deviations in route (“transportation route

      associated with a shipment”) of the smart container. For example, the GT Communications

      Unit integrated with GT Wireless Peripherals stores geofencing parameters allowing Hapag-

      Lloyd and/or the customer to receive alerts if the smart container deviates from the planned

      route. Therefore, GT Communication Unit integrated with GT Wireless Peripherals detects

      events related to deviation from a pre-determined transportation route.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 73
           Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 74 of 76




126. As described above (see ¶ 91), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of a shipment or transportation temperature

      which deviates from a shipment or transportation temperature requirement. For example, the

      GT Communication Unit, integrated with GT Wireless Peripherals, transmits alerts related to

      temperature excursion inside a container to Defendants’ customers, and therefore, detects

      events including, but not limited to, deviation in shipment temperature.

127. As described above (see ¶ 92), and upon information and belief, Defendants further provide

      an apparatus wherein the event is a detection of at least one of of an impact experienced by

      the shipment conveyance device, a force experienced the shipment conveyance device, a

      mishandling of the shipment conveyance device, a dropping of the shipment conveyance

      device, and an accident involving the shipment conveyance device. For example, the GT

      Communication Unit integrated with GT Wireless Peripherals detects an event including one

      or more of, but not limited to, tampering of cargo, jamming, deviation in temperature, load-

      loss, theft, delay, deviation in planned route, cargo impact, shock and damage experienced by

      the shipping container. Therefore, the GT Communication Unit integrated with GT Wireless

      Peripherals detects events including at least one of an impact, a force, a mishandling, a

      dropping and an accident experienced by the shipment conveyance device.

128. To the extent Defendants continue, and have continued, their infringing activities noted

      above in an infringing manner post-notice of the ’731 Patent, such infringement is

      necessarily willful and deliberate.

129. On information and belief, Defendants have a policy or practice of not reviewing the patents

      of others. Further on information and belief, Defendants instruct its employees to not review




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 74
            Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 75 of 76




       the patents of others for clearance or to assess infringement thereof. As such, Defendants

       have been willfully blind to the patent rights of Plaintiff.

130. Each of Defendants’ aforesaid activities has been without authority and/or license from

       Plaintiff.

                                            PRAYER FOR RELIEF

                    WHEREFORE, Transcend respectfully requests the Court enter judgment against

           Defendants:

  1.       Declaring that Defendants have infringed each of the Transcend Patents;

  2.       Declaring that Defendants’ infringement of each of the Transcend Patents has been

           willful and deliberate;

  3.       Awarding Transcend compensatory damages as a result of Defendants’ infringement of

           the Transcend Patents;

  4.       Awarding Transcend treble damages and pre-judgment interest under 35 U.S.C. § 284 as

           a result of Defendants’ willful and deliberate infringement of the Transcend Patents;

  5.       Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendants from

           further acts of infringement with respect to the Transcend Patents;

  6.       Awarding Transcend its costs, attorneys’ fees, expenses, and interest;

  7.       Awarding Transcend ongoing post-trial royalties; and

  8.       Granting Transcend such further relief as the Court finds appropriate.



                                            JURY DEMAND

           Transcend demands trial by jury, under Fed. R. Civ. P. 38.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 75
       Case 6:20-cv-01195-ADA Document 1 Filed 12/29/20 Page 76 of 76




Dated: December 29, 2020                     Respectfully Submitted
                                             /s/ Thomas Fasone III
                                             Thomas Fasone III
                                             Texas Bar No. 00785382
                                             tfasone@ghiplaw.com
                                             M. Scott Fuller
                                             Texas Bar No. 24036607
                                             sfuller@ghiplaw.com
                                             Randall T. Garteiser
                                             Texas Bar No. 24038912
                                             rgarteiser@ghiplaw.com
                                             René A. Vazquez
                                             Pro Hac Vice Anticipated
                                             rvazquez@ghiplaw.com

                                             GARTEISER HONEA, PLLC
                                             119 W. Ferguson Street
                                             Tyler, Texas 75702
                                             Telephone: (903) 705-7420
                                             Facsimile: (903) 405-3999

                                             ATTORNEYS FOR
                                             TRANSCEND LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                               PAGE | 76
